DETAILED ACTION

Receipt is acknowledged of the amendment filed on December 16, 2021, which has been fully considered in this action.  Claims 1, 5, 6, 8-10 and 17 have been amended and claim 4 canceled.  Claims 1, 2 and 5-20 remain in the application and an action as to the merits follows.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The indicated allowability of claim 4 is withdrawn in view of the newly discovered reference to Soda et al ‘572.  Rejections based on the newly cited reference follow.  Examiner apologizes to the applicant for any inconvenience this causes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0098237 A1 (Itadani et al) in view of van den Berg et al ‘898 and Soda et al ‘572.
Regarding claim 1, Itadani et al ‘237 teaches an adhesive splitter system ("When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands" para (0009); "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped flow paths 1 at downward ends thereof' para [0029]) comprising: a multi-nozzle adapter including a fluid inlet (adapter die block 10 having inlet at top most arrow), a plurality of fluid outlets (lower most flow paths generally at 1 to apertures 3, Fig 1-2), and a fluid 
However, Berg ‘898 teaches an extruder, see Figure 1, wherein a resin and a catalyst are mixed before extruding ("Two low viscous polymer masses are fed through channels 1 and 2 into the static mixers (4) which have been mounted in a nozzle 3. The polymeric masses can be for example the blend of a thermoplastic polymer and an uncured epoxy resin on the one hand and a blend of a carrier resin and a curing agent or catalyst. Upon mixing in the static mixers 4 a substantially uncured but essentially curable composition is obtained which leaves the orifice of nozzle 3 for optional further shaping and curing." col 3 In 35-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have extruded a mix of a thermoplastic polymer, resin and a hardener or catalyst as taught by Berg ‘898 into the entrance inlet of the die block of Itadani et al ‘237 to provide the means for a curable substance to be dispersed in a wide elongated matter before setting.  Regarding a bicomponent resin, the claim recites an adhesive splitter “comprising” and a bicomponent resin “comprising”, note that it has been held that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, such as the additional thermoplastic polymer in the adhesive. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  See MPEP 2111.03.I.  Therefore, using the mix of thermoplastic polymer, resin and a hardener or catalyst would work equally as well in the Itadani et al ‘237, since both Itadani et al ‘237 and Berg ‘898 are in the same field of endeavor of dispensing thermoplastic resins.
Soda et al ‘572 discloses an adhesive system comprising a multi-nozzle adapter/die “b” including a fluid inlet at “a-1”, a plurality of fluid outlets 21-25, a fluid conveyor “a” for feeding adhesive into the fluid inlet, a fluid dispersion assembly 1/2 comprising a set of channels 11-18 each including a channel inlet and channel outlet, with each channel configured to receive a portion of the adhesive from the fluid inlet through the channel inlet and discharge that portion of adhesive through the channel outlet and a set of nozzles 212/222/232/242/252 in fluid communication with the channel outlets and configured to receive some of the portion of  adhesive discharged from channel outlets and discharge some portion of that received adhesive through one of the fluid outlets, and the fluid inlet “a-1” being in fluid communication with the fluid outlets 21-25.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a fluid conveyor for feeding the adhesive into the fluid inlet of Itadani et al ‘237, as modified by Berg ‘898, as taught by Soda et al ‘572, since such a modification would facilitate flow of adhesive into the multi-nozzle adapter/die of Itadani et al ‘237, as modified by Berg ‘898, as the conveyor also facilitates flow of adhesive into the multi-nozzle adapter/die of Soda et al ‘572.
Regarding claim 2, Itadani et al ‘237 teaches the adhesive splitter system of claim 1, wherein the multi-nozzle adapter is removable and replaceable (die unit 100 attachable to extruder and thus can be detached from extruder, Fig 1; "The foam according to the present invention can be produced by using an extruder and the die unit of FIG. 1 attached to a free end of the extruder” para [0050]; further, the fact that the extruder per se is not illustrated supports the inference of detachability, e.g., for interchangeability of differently configured adapters, maintenance and cleaning, and/or replacement).
As to claims 12, 13 and 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multi-nozzle adaptor made of polymer comprising polyethylene terephthalate (PET) or 3D printed in Itadani et al ‘237, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  The use of polymers and 3D printing provide ease in manufacturing.
As to claim 14 see Figures 1 and 2 of Itadani et al ‘237.
As to claim 15, see Figures 1 and 2 Itadani et al ‘237.
Claims 1, 2, 5, 8-10, 12-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Soda et al ‘572 in view of 2009/0098237 A1 (Itadani et al) and van den Berg et al ‘898.
Regarding claim 1, Soda et al ‘572 discloses an adhesive system comprising a multi-nozzle adapter/die “b” including a fluid inlet at “a-1”, a plurality of fluid outlets 21-25, a fluid conveyor “a” for feeding adhesive into the fluid inlet, a fluid dispersion assembly 1/2 comprising a set of channels 11-18 each including a channel inlet and channel outlet, with each channel configured to receive a portion of the adhesive from the fluid inlet through the channel inlet and discharge that portion of adhesive through the channel outlet and a set of nozzles 212/222/232/242/252 in fluid communication with the channel outlets and configured to receive some of the portion of  adhesive discharged from channel outlets and discharge some portion of that received adhesive through one of the fluid outlets, and the fluid inlet “a-1” being in fluid communication with the fluid outlets 21-25, except a multi-nozzle adapter including a fluid dispersion assembly including a set of channels, each channel including a channel inlet and a plurality of channel outlets, wherein each channel is configured to receive a portion of adhesive from the fluid inlet through the channel inlet and discharge some of that portion of adhesive through one or more of the channel outlets, and a set of nozzle clusters, wherein each cluster is in fluid communication with one of the channel outlets and is configured to receive some of the portion of adhesive discharged from one or more of the channel outlets, and discharge some portion of that received adhesive through one of the fluid outlets and wherein the adhesive is a bicomponent resin comprising a resin and a hardener.  Itadani et al ‘237 teaches an adhesive splitter system ("When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands" para (0009); "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped flow paths 1 at downward ends thereof' para [0029]) comprising: a multi-nozzle adapter including a fluid inlet (adapter die block 10 having inlet at top most arrow), a plurality of fluid outlets (lower most flow paths generally at 1 to apertures 3, Fig 1-2), and a fluid dispersion assembly in fluid communication with the fluid inlet and the plurality of fluid outlets (interconnecting channels for path of resin between inlets and plurality of outlets, Fig 1), the fluid dispersion assembly including, a set of channels (flow paths between inlet and plurality of outlets, Fig 1), each channel including a channel inlet and a plurality of channel outlets (each channel inlet branches to 2 or more outlets, Fig 1), wherein each channel is configured to receive a portion of adhesive from the fluid inlet through the channel inlet and discharge some of that portion of adhesive through one or more of the channel outlets (arrows showing flow path receiving resin from inlet through the channel and into the one or more outlets, Fig 1), and a set of nozzle clusters (grouping of outlets that share the same inlet, groups of adjacent apertures 3 leading from same inlet. Fig 1-2), wherein each cluster is in fluid communication with one of the channel outlets and is configured to receive some of the portion of adhesive discharged from one or more of the channel outlets, and discharge some portion of that received adhesive through one of the fluid outlets (nozzle clusters in fluid communication with channel outlets and fluid outlets of die block 10, Fig 1-2), wherein the fluid inlet is in fluid communication with at least one of the fluid outlets (fluid inlet in communication through channels to fluid outlet as shown by path of arrows, Fig 1);  Itadani et al ‘237 further teaches the adhesive being a resin ("When a resin is fed and extruded through a single extruder to obtain a relatively wide, sheet-shaped or board-shaped foam of extruded strands" para [0009]; "feeds a molten foamable thermoplastic resin through a multiple bifurcated manifold 2 formed in a die block 10 and terminating in plural coat-hanger-shaped flow paths 1 at downward ends thereof para [0029]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention provide a multi-nozzle adapter including a fluid dispersion assembly including a set of channels, each channel including a channel inlet and a plurality of channel outlets, wherein each channel is configured to receive a portion of adhesive from the fluid inlet through the channel inlet and discharge some of that portion of adhesive through one or more of the channel outlets, and a set of nozzle clusters, wherein each cluster is in fluid communication with one of the channel outlets and is configured to receive some of the portion of adhesive discharged from one or more of the channel outlets, and discharge some portion of that received adhesive through one of the fluid outlets, in the apparatus of Soda et al ‘572, as taught by Itadani et al ‘237, since with such a modification the multi-nozzle adapter would make a flow rate of the adhesive uniform in a width direction.
However, Berg ‘898 teaches an extruder, see Figure 1, wherein a resin and a catalyst are mixed before extruding ("Two low viscous polymer masses are fed through channels 1 and 2 into the static mixers (4) which have been mounted in a nozzle 3. The polymeric masses can be for example the blend of a thermoplastic polymer and an uncured epoxy resin on the one hand and a blend of a carrier resin and a curing agent or catalyst. Upon mixing in the static mixers 4 a substantially uncured but essentially curable composition is obtained which leaves the orifice of nozzle 3 for optional further shaping and curing." col 3 In 35-45).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have extruded a mix of a thermoplastic polymer, resin and a hardener or catalyst as taught by Berg ‘898 into the entrance inlet of the conveyor of Soda et al ‘572 to provide the means for a curable substance to be dispersed in a wide elongated matter before setting.  Regarding a bicomponent resin, the claim recites an adhesive splitter “comprising” and a bicomponent resin “comprising”, note that it has been held that the transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, such as the additional thermoplastic polymer in the adhesive. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004).  See MPEP 2111.03.I.  Therefore, using the mix of thermoplastic polymer, resin and a hardener or catalyst would work equally as well in the Soda et al ‘572, since both Soda et al ‘572 and Berg ‘898 are in the same field of endeavor of dispensing thermoplastic resins.
Regarding claim 2, Soda et al ‘572 teaches the adhesive splitter system of claim 1, wherein the multi-nozzle adapter is removable and replaceable as shown in the various embodiments shown in figures 2, 4, 7-11 and 19.
As to claim 5, Soda et al ‘572, the conveyor “a” comprises a hollow tube having an inner surface and a finned mixer inserted in the conveyor “a” of Soda et al for creating a turbulent flow for mixing the adhesive.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide fins disposed on the inner surface of the hollow tube to create a turbulent flow for mixing the resin and hardener, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See MPEP 2144.04.VI.C.
As to claim 8, the fluid conveyor of Soda et al ‘572 is shown to be press-fitted into the fluid inlet of the nozzle. See Figures 2, 4, and 7.
As to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date to have the fluid conveyor twist-locked into the fluid inlet of the multi-nozzle adapter, since it has been held that if it were considered desirable for any reason to obtain access to the fluid inlet “a-1” of the Soda et al ‘572 multi-nozzle adaptor to which the conveyor “a” applied, it would be obvious to make the conveyor removable for that purpose.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).  Twist-lock connections are well known in the coupling art and it would have been obvious to one having ordinary skill in the art before the effective filing date to provide such a connection for the conveyor of Soda et al ‘572 for facilitating connection and removal for cleaning and interchangeability of nozzles.
As to claim 10, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluid conveyor of Soda et al ‘572 formed from polypropylene, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  The use of polypropylene provides ease in manufacturing.
As to claims 12, 13 and 16, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the multi-nozzle adaptor made of polymer comprising polyethylene terephthalate (PET) or 3D printed in Soda et al ‘572, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).  See MPEP 2144.07.  The use of polymers and 3D printing provide ease in manufacturing.
As to claim 14, see Figures 7-11 of Soda et al ‘572 and nozzles 212/222/232/242/252.  

Allowable Subject Matter
Claims 6, 7 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 17-20:  The prior art did not teach or suggest a method for evenly applying adhesive to a substrate as claimed by the applicant, specifically a method comprising the steps of loading a resin and a hardener into separate chambers of an adhesive dispenser; Page 3 of 8Application No. 16/577,237Attorney Docket No. MHAWK42First Inventor: Giannazzo F.Filing Date: 20 September 2019facilitating a flow of the resin and a separate flow of the hardener from the adhesive dispenser into a fluid conveyor; mixing the resin and the hardener inside the fluid conveyor to create an adhesive; providing a multi-nozzle adapter connected to the fluid conveyor; and feeding the adhesive from the fluid conveyor into the multi-nozzle adapter through the fluid inlet, such that at a first stage of dispersion at least one channel receives a portion of the fed adhesive through its channel inlet and discharges some of that portion of adhesive through a channel outlet, and at a second stage of dispersion at least one nozzle cluster receives some portion of the adhesive from the channel outlet it is in fluid communication with and discharges some of that portion of adhesive through at least one of the fluid outlets, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 5, 8-10 and 12-16 have been considered but are moot because the new grounds of rejection does not rely on matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752